Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Raymond Doyle Gilbert, Appellant                       Appeal from the 392nd District Court of
                                                        Henderson County, Texas (Tr. Ct. No.
 No. 06-19-00069-CR         v.                          CR17-0194-392). Memorandum Opinion
                                                        delivered by Justice Burgess, Chief Justice
 The State of Texas, Appellee                           Morriss and Justice Stevens participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment by deleting the order to pay
attorney fees from the judgment. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Raymond Doyle Gilbert, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED AUGUST 30, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk